DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 03/23/2022.  After entry of this amendment, claim 1 is currently pending in this Application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, the range “0005 to 0.1 µm” appears to be a typographical error; based on the specification, in page 7, it should be changed to “0.005 to 0.1 µm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0077336 to Takeuchi et al. (hereinafter Takeuchi).
Takeuchi discloses a molded propylene product comprising fibrous inorganic filler which includes fibrous basic magnesium sulfate having an average fiber length in the range of 3 to 30 µm and an average particle diameter of 0.1 to 1.0 µm (Abstract, [0037]-[0041]). This results in an average aspect ratio range which would have substantial overlapping with the claimed average aspect ratio of 5 to 50. 
With respect to the limitation of “an average longer dimeter in the range of 10 to 30 µm, an average shorter diameter in the range of 0.5 to 1.0 µm”, it is to be noted that considering the fact that one single particle cannot have both a “longer diameter” and a “shorter diameter”, this limitation is interpreted that the larger particles of fibrous basic magnesium sulfate have longer diameter in the range of 10-30 µm and the smaller particles have a shorter diameter in the range of 0.5-1.0 µm. Thus, the claimed limitation is interpreted to mean that the general average diameter of the particles of fibrous basic magnesium sulfate are within the range of 0.5 to 30 microns. Another interpretation for this limitation is that although the term “diameter” is used in reciting this limitation, the limitation intends to identify the size of the longest and shortest dimensions of the particles of fibrous basic magnesium sulfate. With that in mind, the disclosure of Takeuchi on teaching particles of fibrous basic magnesium sulfate having an average fiber length of 3-30 microns and an average fiber diameter of 0.1-1.0 micron are taken to render the claimed “an average longer dimeter in the range of 10 to 30 µm, an average shorter diameter in the range of 0.5 to 1.0 µm” obvious due to teaching overlapping ranges. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takeuchi, additionally, discloses other fillers such as non-fibrous inorganic filler of materials such as calcium carbonate, alumina, magnesium hydroxide and more may be present in the resin composition of the molded product ([0061]-[0064]) which may also be surface treated. The reference discloses having either or both fillers surface treated; thus, it is expected and well within the scope of a skilled artisan to have recognized that when the components of the resin/polymer are mixed and the two fillers come in contact with each other, considering the fact that at least one of the fillers, if not both, would have coupling agent attached thereto, the attachment and bonding of the two fillers to, at least, each other would be inevitable and expected. Considering the fact that the length of the fibrous basic magnesium sulfate can be as long as 30 microns, and the non-fibrous filler have a dimeter of “less” than 5 microns ([0063]), which includes any and all values less than 5 microns such as values within the claimed range of 0.005-1.0 µm, it is expected of the smaller particles, i.e. non-fibrous filler particles, to attach/adhere onto the surface of the longer or largest fibrous filler particles. Therefore, the limitation of “the non-fibrous inorganic micron-particles are dispersed and attached onto surfaces of the fibrous basic magnesium sulfate particles” is rendered obvious. 
Moreover, Takeuchi discloses that the non-fibrous filler particles have an average particle size of “less” than 5 microns ([0063]). Considering the fact that the average particle size of the non-fibrous filler can be as small as “less” than 5 microns, and “less” than 5 microns includes any and all values below 5 microns, not only the reference is seen to discloses an overlapping range of average particle diameter of 0.005-1.0 µm, but also it is rendered obvious that the reference teaches an overlapping range of aspect ratio with the claimed range of “2 or less”. 
With respect to the ratio by weight of the “100:0.005 to 100:2” for the ratio by weight of the fibrous filler to the non-fibrous filler particles, it is noted that Takeuchi is drawn to the use of fibrous basic magnesium sulfate as a main component and specifically points out its concentration in the resin or molded product (see [0041]). However, the reference does not disclose the concentration of the non-fibrous filler in high amounts. Therefore, it is inevitable that a weight ratio of the fibrous filler to the non-fibrous filler to have substantial overlapping with the range of 100:0.005 to 100:2.

Response to Arguments
Applicant's arguments filed March 23rd, 2022 have been fully considered but they are not persuasive.

Applicant has argued that Takeuchi does not disclose or render obvious the amended claim 1. In particular, Applicant has argued that Takeuchi discloses that the molded propylene polymer product is produced by a process comprising the stets of blending fibrous inorganic filler-containing pellets with a propylene polymer-containing matrix resin composition, kneading the blended product under molding condition, and molding the kneaded product (Remarks, page 5, second paragraph). Applicant has, additionally, argued that Takeuchi does not teach or suggest mixing the fibrous inorganic filler-containing pellets with non-fibrous inorganic filler in advance of kneading the fibrous inorganic filler with the resin composition (Remarks, page 5, third paragraph). Applicant has continued to argue that the amount of the fibrous inorganic filler is much less than the amount of the matrix resin, and thus, assuming that the non-fibrous inorganic filler is added to the blended materials, there is almost no change for the extremely small non-fibrous filler in an extremely small amount to be brought into contact with the small fibrous filler in a small amount in the blended matrix resinous materials (Remarks, page 5, third paragraph).
The examiner disagrees with Applicant’s argument that the non-fibrous inorganic filler is added to the molded product after the fibrous inorganic filler and resin are kneaded, respectfully, submits that according to the reference, the matrix resin composition incudes non-fibrous inorganic filler and/or an elastomer in addition to the propylene polymer ([0061]). In fact, the reference also discloses the presence of other components within the matrix resin composition ([0066]). Therefore, when the reference discloses the mixing the fibrous inorganic filler-containing pellets with the matrix resin composition ([0072]-[0074]), the non-fibrous inorganic filler is already present in the mixture.  Thus, it is inevitable for the two fillers to come into contact with each other and considering the fact that the reference provides the option of both of them to have surface treatment with coupling agents, it would be well expected of them to adhere to each, and considering the fact that the non-fibrous inorganic filler are smaller in size than the fibrous inorganic filler, the attachment/bonding of the non-fibrous filler particles to the surface of the fibrous basic magnesium sulfate particles is inevitable especially since not only both filler can have coupling agents on their surfaces, but that they are mixed and come into contact with each other throughout the process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731